DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Israel on 2019-03-05. It is noted, however, that applicant has not filed a certified copy of the 265167 application as required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: on pg. 2, line 11 "palate" should be changed to --plate--.  
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 1, "blood flood" should be --blood flow--. 
In lines 15-16 "a second part of said rotation" should be --a second part of said each rotation--. 
In line 18, "the user attach his or her feet" should be --the user attaches his or her feet--. 
In line 19, "rotating at average speed" should be --rotating at an average speed--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the palate" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes “the palate” will be interpreted as --the plate--.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bombard (9,901,505) in view of Bayerlein (2018/0228682).

However, Bayerlein teaches a therapeutic device (100, fig 1) rotating at average speed of at least 40 revolutions per minute (see [0071], lines 5-10).

Note, the device of Bombard would function to stream blood to the feet and circulate by the natural circulation process when the speed is at least 40 rpm (50 rpm of Bayerlein).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Briccotto (2021/0315759), Sancho Serrats (2010/0036296), and Huang (6572568) are cited to show additional therapeutic foot rotational devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153. The examiner can normally be reached Monday - Friday 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/KELSEY E BALLER/Examiner, Art Unit 3785        

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785